         Case 3:19-cv-00824-CWR-FKB Document 18 Filed 05/15/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

    ANGELA YOUNG                                                                                PLAINTIFF

    V.                                                           CAUSE NO. 3:19-CV-824-CWR-FKB

    PROGRESSIVE GULF INSURANCE                                                                DEFENDANT
    COMPANY

                                                   ORDER

         Before the Court is the defendant’s motion for summary judgment. The matter is fully

briefed and ready for adjudication.

         Angela Young purchased car insurance from Progressive Gulf Insurance Company. On

May 20, 2019, while her husband was driving her vehicle on Interstate 220, the vehicle caught

fire. The fire was apparently caused by a manufacturing defect that was in the process of being

repaired via a formal recall campaign.

         Young filed an insurance claim with Progressive. She asked it to cover the vehicle

damage and her husband’s injuries. When Progressive denied her claim, Young filed this suit

seeking damages under contract and tort theories. The present motion for summary judgment

followed shortly thereafter. The familiar legal standard applies. See Fed. R. Civ. P. 56.

         The parties agree that Young’s insurance policy had a special exclusion precluding

coverage for her husband. Whereas Young was listed on the policy’s declarations page as a

“named insured,” her husband was identified as an “excluded driver.” Docket No. 17-1 at 2.1 The

exclusion read, in relevant part, “we will not provide coverage for any claim . . . arising from an

accident or loss involving a motorized vehicle being operated by that excluded driver.” Id. at 40.



1
  The exclusion was not attached to the original motion for summary judgment, but Progressive supplemented its
filing, and Young had no objection to the supplementation.
      Case 3:19-cv-00824-CWR-FKB Document 18 Filed 05/15/20 Page 2 of 2




       The parties disagree about how to interpret the exclusion. Young says that the policy

should provide coverage in this “unique set of circumstances” because the loss was caused by the

manufacturing defect under recall, rather than by her husband. Docket No. 12 at 4.

       In Mississippi, “when the words of an insurance policy are plain and unambiguous, the

court will afford them their plain, ordinary meaning and will apply them as written.” Pilot Travel

Centers, LLC v. Mid-Continent Cas. Co., No. 3:15-CV-360-CWR-LRA, 2016 WL 1633060, at *2

(S.D. Miss. Apr. 21, 2016) (quoting Mississippi law). “[T]he words employed are by far the best

resource for ascertaining the intent and assigning meaning with fairness and accuracy.” Id.

       In this case, Young’s insurance policy does not cover losses involving a vehicle operated

by her husband. The relevant language does not ask who or what caused the loss, but instead

limits coverage based on who was driving. Since it is undisputed that Young’s husband was

driving when this loss occurred, there is no insurance coverage for this claim.

       Young then says that there should be coverage because a “vehicle fire is not an accident.”

Docket No. 12 at 4. Even so, the exclusion applies to both accidents and losses—and Young

acknowledges in her brief that the “fire caused the losses.” Id.

       The motion is granted. A separate Final Judgment shall issue this day.

       SO ORDERED, this the 15th day of May, 2020.

                                              s/ Carlton W. Reeves
                                              UNITED STATES DISTRICT JUDGE




                                                 2
